Citation Nr: 1728062	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder and schizoaffective disorder, to include as secondary to service-connected disability.

2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to an acquired psychiatric condition.

3. Entitlement to service connection for a left leg disability, to include as secondary to diabetes mellitus, Type II.

4. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric condition.

5. Entitlement to service connection for sleeplessness, to include as secondary to an acquired psychiatric condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, and from January 1991 to May 1991 with additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2013, the Board remanded the appeal to obtain Social Security Administration (SSA) disability records and VA psychiatric and gastrointestinal examinations.  

In February 2015, the Board bifurcated the psychiatric claims into a service connection claim for PTSD and a service connection claim for a psychiatric disorder, other than PTSD.  The Board granted service connection for a gastrointestinal disorder and denied service connection for PTSD, allergy disorder and bilateral carpal tunnel syndrome.  The claims that are now on appeal were remanded for additional development.  

In November 2016, the Board remanded the claims currently on appeal to furnish an additional VA psychiatric examination.  The development has been completed.  As explained below, the Board will grant service connection for major depressive disorder.  

The issues of service connection for diabetes mellitus, Type II, left leg disability, hypertension and sleeplessness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's major depressive disorder with psychotic features is causally related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, major depressive disorder with psychotic features was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As relevant, psychosis is recognized as a chronic disability.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  If it becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.303(b).   Service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases, including psychosis, as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran asserts her current psychiatric disability had its onset in and is related to her active service periods.  She does not report receiving any psychological treatment during active service.  The evidence does not show that psychosis manifested to a 10 percent degree within the first post service year.  However, the Veteran reports having a brief period of counseling after her deployment.  She enrolled in VA mental health (MH) treatment in July 2008.  She asserts that her currently diagnosed major depressive disorder with psychotic features is related to in-service stressful events, primarily those incurred during her 1991 deployment.  See June 2010 statement.  Upon review, the Board finds that the evidence is at least evenly balanced regarding service connection for major depression and the claim will be granted as explained below.    

For her initial period of service, service department records show that the Veteran had two Article 15s for disobeying orders.  She contends these disciplinary actions were retaliations for rebuffing inappropriate advances by her superiors.  See May 2009 stressor statement.  She contends that they are proof of the pervasive atmosphere of military sexual harassment.  Id.  

For her second period of service, service department records show that the Veteran was deployed to an Army hospital in Germany from January 1991 to May 1991 in support of Operation Desert Storm.  Her stressors from this period of service include transporting evacuated injured soldiers to the hospital and witnessing domestic violence against her roommate.  Id.   

The evidence in support of the claim consists of the Veteran's and lay persons' reports that her psychiatric symptoms had their onset coincident to military service.  The Veteran herself reports that she had some counseling following her 1991 deployment, but did not seek MH treatment until 2008.  See July 2008 VA treatment records.  She has consistently reported throughout the record that her depression symptoms began coincident to her 1991 deployment.  Several lay statements from December 2008 and January 2009 were submitted in support of the claim.  The reporters include a fellow reservist, old boss, elder sister and longtime friend.  Their reports indicate that the Veteran had longstanding psychiatric symptoms that appeared coincident to her 1991 deployment.  For instance, D.D. (old boss) stated that the Veteran was one of her best workers prior to the 1991 deployment, but afterwards had significant difficulty at work.  The J.R. (Veteran's sister) reported a markedly declined in general interpersonal function following the Veteran's deployment.  

The favorable evidence also includes a May 2009 RO research report, June 2011 SSA psychiatric examination report and a July 2015 VA treatment record.  The May 2009 RO research report determined that the Veteran's narrative of encountering severely injured soldiers during her 1991 deployment was supported by the available service department records.  The June 2011 SSA psychiatric examination report reflects that the Veteran reported an initial onset of symptoms coincident to her 1991 deployment and confirms current psychiatric diagnoses of PTSD and schizoaffective disorder.  The July 2015 VA treatment records include an assessment by a VA Licensed-Social Worker that quantitative psychiatric testing was inappropriate for the Veteran.  The VA Social Worker explained that the Veteran had difficulty verbalizing her symptoms and responding to written questions.  She cited symptom inaccuracy on a "QUIDS" assessment. She believed that from the verbal diagnostic interview, the Veteran met the PTSD requirement due to deployment stressors of transporting or managing casualties.  

The evidence weighing against the claim includes post-deployment medical history questionnaires, post-deployment evaluations and multiple VA medical opinions.  Reserve medical history questionnaires from April 1991, May 1992, and February 1995 reflect that the Veteran denied having or ever having several different psychiatric symptoms.  The annual Reserve military personnel evaluations from November 1991 to May 1998 reflect that the Veteran had satisfactory or better performance.  Multiple VA medical opinions have been obtained and the examiners generally related any current non-PTSD psychiatric diagnosis to post service stressors.  See September 2009, May 2014, June 2015 and January 2017 VA medical opinions.  

In this case, the record establishes a current acquired psychiatric disability, specifically, major depressive disorder.  The issue is whether it is related to service.  As detailed below, the evidence is at least evenly balanced as to a military nexus. 

The Veteran is competent to report observable symptomatology, the onset of her symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, she has provided consistent reports that she briefly sought counseling following her 1991 deployment, but otherwise tried to hide or minimize her symptoms for many years.  See July 2008 VA MH records; December 2008 and January 2009 lay statements.  Her reports concerning sexual harassment, interacting with severely injured soldiers during her 1991 deployment, and witnessing domestic violence are facially plausible and not inconsistent with the service department records.  See also May 2009 RO research report.  Then, the lay reports received in December 2008 and January 2009 are highly persuasive evidence that the Veteran developed noticeable psychiatric symptoms following her 1991 deployment.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board has the responsibility to assess the credibility and weight to be given to evidence).  The Board considers the psychiatric opinion from the July 2015 VA Social Worker to be favorable medical evidence of a nexus.  Although she identifies PTSD as the disorder in her comments, her assessment also includes major depressive disorder as a current diagnosis.  It is reasonable to infer from her report that there is a causal relationship from the in-service stressor to major depressive disorder since she does not distinguish between the PTSD and major depression symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (VA must consider related diagnoses within the scope of the filed claim); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998); Id.

The Board has considered the negative military medical history reports and VA medical opinions.  These reports suggest a post-service onset for psychiatric disability.  However, the lay reports and July 2008 VA MH records provide an explanation as to why there was an absence of psychiatric treatment until approximately 18 years following service and undermine the VA examiners' rationales.  They indicate that the Veteran avoided formal psychiatric treatment for many years or was in denial about her symptoms.  Such a finding is corroborated by July 2015 VA treatment records indicating the Veteran has difficulty expressing her psychiatric symptoms.  For the reasons, the Board does not find the negative military medical history reports and VA medical opinions to be persuasive evidence weighing against the claim.  See id.

Briefly, the Board notes that record raises the additional diagnoses such as obsessive compulsive disorder, anxiety disorder and bipolar disorder.  VA MH records from August and September 2012 and April 2011 SSA psychiatric evaluation indicate that these diagnoses are interrelated to the now service-connected major depressive disorder and further action is not needed at this juncture.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (in some cases, it may be improper to treat multiple psychiatric disabilities as producing the same symptoms); see Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).  Consequently, the Board need not remand any portion of the claim in order to separately address the issues of entitlement to service connection for the additionally diagnosed psychiatric disabilities.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's major depressive disorder is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for major depressive disorder is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for major depressive disorder is granted.


REMAND

The issues of service connection for diabetes mellitus, Type II, hypertension and sleeplessness are claimed as secondary to the now service-connected major depressive disorder.  See June 2010 Veteran report.  The issue of service connection for a left leg disability is asserted to be related to exertive activity in service and diabetes mellitus, Type II as noted in the prior Board remands.  Id.  The Veteran has not been afforded a VA examination or medical opinion for these claims.  The November 2016 Board remand ordered medical opinions for the claims of diabetes mellitus, Type II, hypertension and left leg disability on the condition that service connection for a psychiatric disability was granted.  Since service connection for a major depressive disorder is granted, medical opinions for these claims are needed to comply with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Regarding sleeplessness, the January 2017 VA psychiatric medical opinion does not adequately address whether sleeplessness is a manifestation of service-connected major depressive disorder.  The current record is unclear if the Veteran experiences an independently diagnosable sleep disorder secondary to depression that could constitute a separately ratable disability and a medical opinion is needed on this matter.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Contact an appropriate VA physician(s) for opinions with regard to the Veteran's claims for entitlement to service connection for diabetes mellitus, type II, hypertension, sleeplessness and a left leg disability.  The electronic claims file must be reviewed by the physician(s).

(i) Diabetes mellitus, Type II, and hypertension 

After review of the electronic claims file, the physician should opine as to whether it is at least as likely as not (50 percent probability or greater) that diabetes mellitus, type II, and hypertension are (a) caused or (b) aggravated by service-connected major depressive disorder.  

If the physician finds that any disability has been (b) aggravated by the service connected major depressive disorder, the physician should attempt to quantify the degree and duration of aggravation that is due to the major depressive beyond the baseline level of disability.  The physician is directed to review the April 2013 VA Diabetes clinic records indicating that psychiatric symptoms impeded the Veteran's ability to comply with the diabetes medication regimen.  

(ii) Sleeplessness 

After review of the electronic claims file, the physician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has, at any time since November 2008, an independent sleep disorder that is either (a) caused or (b) aggravated by the service-connected major depressive disorder.  

If the physician finds that any disability has been (b) aggravated by the service connected major depressive disorder, the physician should attempt to quantify the degree and duration of aggravation that is due to the major depressive disorder beyond the baseline level of disability.  

(iii) Left leg disability

The physician should also opine as to whether it is at least as likely as not (50 percent probability or greater) that a left leg disability is either related to service to include exertional activity in service or caused or aggravated by a service connected disease or injury or by the currently non-service connected diabetes.
 
If the physician finds that any left leg disability has been aggravated, the physician should attempt to quantify the degree and duration of aggravation.

A complete medical rationale must be provided for any opinion expressed with consideration to the Veteran's reports.  

2. After completing the requested actions, and any additional actions deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


